DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are moot in view of a new ground of rejections. 
In response to Applicant’s arguments on pages 7-9, with respect to claims 8-10 and 17-19, Examiner respectfully presents Chen et al. (US 2014/0056354 A1 – hereinafter Chen), Yamakawa (US 20150378856 A1 – hereinafter Yamakawa), and Oh (US 20080069539 A1 – hereinafter Oh) to support the taken Official Notices.
Specifically:
- Chen, in [0005], teaches error concealment in video processing by, if a frame is not received for display, displaying a previous frame instead (to support the Official Notice taken in claim 8),
- Yamakawa, in at least [0004] and [0009], teaches data redundancy in which same data are stored on different storage devices so that if one storage device is not accessible, the data is read from the other device (to support the Official Notice taken in claim 9), 
- Chen, in at least [0007], teaches error concealment in video processing by if a frame is not received for display, a frame is interpolated from previous and following frames and displayed instead (to support the Official Notice taken in claim 9),
in at least [0071] and [0073], teaches using a file name of the file storing media content to indicate temporal position of media content in a video sequence, the driver is operable to identify which of the storage devices is to be used to store a video image frame based on its file name, and the driver is operable to identify from which storage devices an image frame is to be retrieved based on its file name (to support the Official Notices taken in claims 17-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi et al. (US 5,732,239 – hereinafter Tobagi) and Tsai et al. (US 2002/0083221 A1 – hereinafter Tsai).
Regarding claim 1, Tobagi discloses a video storage apparatus for providing access to a video sequence of image frames, the apparatus comprising: an array of storage devices, each image frame in the sequence being stored, in its entirety, on at least one of the storage devices in the array (column 6, line 54 – column 7, line 6 – an array of Nd disks, on which each segment, which corresponds to the recited image frame, is stored); and a driver, the driver being operable to access the video sequence by reading image frames, from each of the storage devices in the array of storage devices, in an intended playback time order from the array of storage devices, (Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk).
However, Tobagi does not disclose the driver as a common driver operable to access data from each of the storage devices in the array of storage devices.
Tsai discloses a common driver operable to access data from each of the storage devices in the array of storage devices (Fig. 1; [0007]; [0012]-[0013] – a common driver is used to access data from each of the disks in the disk array 18).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsai into the video storage apparatus taught by Tobagi for convenience and easiness in maintenance and upgrading.
Regarding claim 4, Tobagi also discloses each image frame in the sequence is stored on only one of the storage devices in the array (column 6, line 54 – column 7, line 6).
Regarding claim 7, Tobagi also discloses the driver is operable to access the video sequence by reading image frames from different ones of the storage devices in a repeating order (Fig. 8).
Regarding claim 11, Tobagi also discloses the image frame is obtained from a storage device from which the driver is not due to read a temporally adjacent image (Fig. 8).
(column 6, line 54 – column 7, line 6 – stored alternately on disks of an array of Nd disks).
Claim 22 is rejected for the same reason as discussed in claim 1 above.
Claims 1, 3, 5-7, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar (GB 2 312 319 A – hereinafter Bopardikar), Tobagi, and Tsai.
Alternatively, regarding claim 1, Bopardikar discloses a video storage apparatus for providing access to a video sequence of image frames, the apparatus comprising: an array of storage devices, each image frame in the sequence being stored, in its entirety, on at least one of the storage devices in the array (Fig. 4; page 22, lines 20-25 – an array of storage devices, on which each stripe of an image is stored); and a driver, the driver being operable to access the video sequence by reading image frames in an intended playback time order from the array of storage devices, the driver being operable to read each image frame in the sequence, in its entirety, from one of a storage devices in the array (page 22, line 20 – column 23, line 4).
Bopardikar does not explicitly the driver is a common driver, the common driver being operable to read each image frame in the sequence, in its entirety, from a different one of the storage devices than used to read each one of the image frames in the sequence which is temporally adjacent to the image frame being read.
(Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tobagi into the video storage taught by Bopardikar to speed up the reading process.
Bopardikar and Tobagi do not disclose the driver as a common driver operable to access data from each of the storage devices in the array of storage devices.
Tsai discloses a common driver operable to access data from each of the storage devices in the array of storage devices (Fig. 1; [0007]; [0012]-[0013] – a common driver is used to access data from each of the disks in the disk array 18).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsai into the video storage apparatus taught by Bopardikar and Tobagi for convenience and easiness in maintenance and upgrading.
	Regarding claim 3, Bopardikar also discloses each image frame in the sequence is spatially distributed in image portions across a plurality of the storage devices in the array, and wherein each image frame is accessible by reading different image portions of the image from different storage devices in the array (Fig. 4; column 22, lines 20-25).
(Fig. 4; column 22, lines 20-25).
	Regarding claim 6, Bopardikar also discloses each image frame in the sequence is stored on all of the storage devices in the array (Fig. 4; column 22, lines 20-25).
	Regarding claim 7, Bopardikar also discloses the driver is operable to access the video sequence by reading image frames from different ones of the storage devices in a repeating order (column 22, line 20 – column 23, line 4).
	Regarding claim 12, Bopardikar also discloses each image frame is stored as an uncompressed image file (Fig. 4 – stored as individual uncompressed stripes).
	Regarding claim 13, Bopardikar also discloses each storage device comprises a plurality of physical storage devices (Fig. 4; column 22, lines 20-25).
	Claim 22 is rejected for the same reason as discussed in claim 1 above.
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi and Tsai as applied to claims 1, 4, 7, 11, 14, and 22 above.
	Regarding claim 8, see the teachings of Tobagi and Tsai as discussed in claim 1 above. However, Tobagi and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the previous image frame in the sequence is displayed instead.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a previous is displayed instead is well known in the art (see  “Response to Arguments” above for supporting reference).

	Regarding claim 9, see the teachings of Tobagi and Tsai as discussed in claim 1 above. However, Tobagi and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the image frame is obtained from a different one of the storage devices instead.
	Official Notice is taken that data redundancy in which same data are stored on different storage devices so that if one storage device is not accessible, the data is read from the other device is well known in the art (see  “Response to Arguments” above for supporting reference).
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the data redundancy well known in the art as described above into the storage apparatus taught by Tobagi and Tsai to enhance the reliability of apparatus.
	Regarding claim 10, see the teachings of Tobagi and Tsai as discussed in claim 1 above. However, Tobagi and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, a blended image is generated from available stored image frames and displayed in real-time.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a frame is interpolated from previous and following frames and (see  “Response to Arguments” above for supporting reference).
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the error concealment well known in the art as described above into the storage apparatus taught by Tobagi and Tsai to enhance the reliability of apparatus.
Regarding claim 17, see the teachings of Tobagi and Tsai as discussed in claim 1 above. However, Tobagi and Tsai do not explicitly disclose the temporal position of each image frame in the video sequence is indicated by the file name of the file storing that image frame.
	Official Notice is taken using a file name of the file storing media content to indicate temporal position of media content in a video sequence is well known in the art, e.g. splitting a video file named file_name into parts using default names file_name.001, file_name.002, etc. (see  “Response to Arguments” above for supporting reference).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the well-known using a file name to indicate temporal position of an image as described above into the apparatus taught by Tobagi and Tsai to facilitate managing the temporal order of the divided parts of the video file.
	Regarding claim 18, see the discussion of claim 17 above. With the proposed modification of Tobagi, the driver is operable to identify which of the storage devices is to be used to store a video image frame based on its file name.
.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar and Tobagi as applied to claims 1, 3, 5-7, and 12-13 above.
	Alternatively, regarding claim 8, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the previous image frame in the sequence is displayed instead.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a previous is displayed instead is well known in the art (see  “Response to Arguments” above for supporting reference).
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the error concealment well known in the art as described above into the storage apparatus taught by Bopardikar, Tobagi, and Tsai to enhance the reliability of apparatus.
	Alternatively, regarding claim 9, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the image frame is obtained from a different one of the storage devices instead.
	Official Notice is taken that data redundancy in which same data are stored on different storage devices so that if one storage device is not accessible, the data is read (see  “Response to Arguments” above for supporting reference).
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the data redundancy well known in the art as described above into the storage apparatus taught by Bopardikar, Tobagi, and Tsai to enhance the reliability of apparatus.
Alternatively, regarding claim 10, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, a blended image is generated from available stored image frames and displayed in real-time.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a frame is interpolated from previous and following frames and displayed instead is well known in the art (see  “Response to Arguments” above for supporting reference).
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the error concealment well known in the art as described above into the storage apparatus taught by Bopardikar, Tobagi, and Tsai to enhance the reliability of apparatus.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi and Tsai as applied to claims 1, 4, 7-11, 14, 17-19, and 22 above, and further in view of Poston et al. (US 2017/0090767 A1 – hereinafter Poston).
Regarding claim 15, see the teachings of Tobagi and Tsai as discussed in claim 1 above. However, Tobagi and Tsai do not disclose the driver is operable to populate a replacement storage device with images by determining its position in the array based on which of the image frames are to be stored in the replacement storage device.
	Poston discloses a driver is operable to populate a replacement storage device with data by determining its position in an array based on which of the data are to be stored in the replacement storage device ([0004]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Poston into the apparatus taught by Tobagi and Tsai in order to enhance the reliability of the apparatus.
	Regarding claim 16, Poston also discloses the replacement storage device is populated automatically in response to it being detected by the driver ([0004]).
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar, Tobagi, and Tsai as applied to claims 1, 3, 5-10, and 12-13 above, and further in view of Poston.
	Alternatively, regarding claim 15, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not disclose the driver is operable to populate a replacement storage device with images by determining its position in the array based on which of the image frames are to be stored in the replacement storage device.
	Poston discloses a driver is operable to populate a replacement storage device with data by determining its position in an array based on which of the data are to be stored in the replacement storage device ([0004]).

	Regarding claim 16, Poston also discloses the replacement storage device is populated automatically in response to it being detected by the driver ([0004]). The motivation for incorporating Poston into the apparatus of Bopardikar, Tobagi, and Tsai has been discussed in claim 15 above.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tobagi et al. (US 5,732,239 – hereinafter Tobagi) and Weiner et al. (US 2016/0034186 A1 – hereinafter Weiner).
Regarding claim 42, Tobagi discloses a video storage apparatus for providing access to a video sequence of image frames (Fig. 1; column 3, lines 23-46), the apparatus comprising: a mass storage device storing a copy of image frames of the video sequence (Fig. 1; column 6, lines 58-64 – memory 260); an array of storage devices including a plurality of independently addressable storage devices, each image frame in the sequence being stored, in its entirety, on at least one of the plurality of storage devices in the array (column 6, line 54 – column 7, line 6 – an array of Nd disks, on which each segment, which corresponds to the recited image frame, is stored); a user interface (column 5, lines 5-15 – at least a user interface via which a user among a plurality of users accesses a video stream); a driver operable to: access the copy of the image frames of the video sequence to populate the array of storage devices (Fig. 1; column 6, lines 58-64 – a driver access the copy of the image frames stored memory 260 to populate the disks in a disk array); and access the video sequence by reading image frames, from each of the plurality of storage devices in the array of storage devices, in an intended playback time order from the array of storage devices, the driver being operable to read each image frame in the sequence, in its entirety, from a different one of the storage devices than used to read each one of the image frames in the sequence which is temporally adjacent to the image frame being read (Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk); and a display (column 5, lines 10-14 – a monitor to display a video stream), wherein the user interface is configured to retrieve a sequence of image files from the driver and provide the sequence of image files to the display (Fig. 8; column 5, lines 10-14).
However, Tobagi does not disclose the driver as a common virtual driver, wherein the common virtual driver presents the array of storage devices to the user interface as a single drive.
Weiner discloses a driver as a common virtual driver, wherein the common virtual driver presents an array of storage devices to a user interface as a single drive (Fig. 1; [0028]-[0029] – a common device driver presents an array of storage devices to a user interface of a host computer as a single drive, i.e. translating the I/O request from the host into child requests that are directed to the physical addresses at the corresponding storage devices in the array of storage devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Weiner into the video storage apparatus taught by Tobagi for convenience and easiness in accessing data, maintenance and upgrading of the storage system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNG Q DANG/Primary Examiner, Art Unit 2484